I concur in the majority decision to rescind the settlement agreement, but I disagree that the prior attorney should-keep his entire fee. First, as the agreement has been set aside, no fee was earned. The attorney should earn what he would have earned for wage loss benefits during his representation only. Second, defendants are entitled to a credit for the $125,000 settlement (from which the attorney's fee was deducted), which means that plaintiff basically pays the $31,250 fee twice. Third, there is no compensation for plaintiff's current counsel until some unknown date in the future, if ever.
I also disagree that the $125,000 credit applies to indemnity only and not to medical expenses. The medical expenses are significant. The prior settlement is rescinded and thus is treated as never having existed. Thus, defendants should be allowed a credit for all money previously paid, and the credit should apply to all related expenses, medical and indemnity.
                                  S/_______________ RENEE C. RIGGSBEE COMMISSIONER